Name: Commission Regulation (EEC) No 1215/91 of 7 May 1991 on arrangements for imports into Spain of certain textile products (category 35) originating in Indonesia
 Type: Regulation
 Subject Matter: international trade;  Europe;  Asia and Oceania;  leather and textile industries
 Date Published: nan

 No L 116/46 Official Journal of the European Communities 9 . 5 . 91 COMMISSION REGULATION (EEC) No 1215/91 of 7 May 1991 on arrangements for imports into Spain of certain textile products (category 35) originating in Indonesia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Indonesia before the date of entry into force of this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 1118/91 (2), and in particular Article 11 thereof, Article 1 Without prejudice to the provisions of Article 2, imports into Spain of the category of products originating in Indonesia and specified in the Annex hereto shall be subject to the provisional quantitative limit set out in that Annex . Whereas Article 11 of Regulation (EEC) No 4136/86 lays down the conditions under which quantitative limits may be established ; whereas imports into Spain of certain textile products (category 35) specified in the Annex hereto and originating in Indonesia have exceeded the level referred to in paragraph 3 of the said Article 1 1 ; Whereas, in accordance with paragraph 5 of the said Article 11 of Regulation (EEC) No 4136/86, on 24 April 1991 Indonesia was notified of a request for consul ­ tations ; whereas, pending a mutually satisfactory solution , the Commission has requested Indonesia for a provisional period of three months to limit exports to Spain of products falling within category 35 to 538 tonnes with effect from the date of the request for consultations ; whereas pending the outcome of the requested consul ­ tations quantitative limits identical to those requested of the supplier country should be applied provisionally to imports of the category of products in question ; Article 2 1 . Products referred to in Article 1 shipped from Indonesia to Spain before the date of entry into force of this Regulation and not yet released for free circulation, shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place during that period. 2. Imports of products shipped from Indonesia to Spain after the entry into force of this Regulation shall be subject to the double-checking system described in Annex VI to Regulation (EEC) No 4136/86. 3 . All quantities of products shipped from Indonesia on or after 24 April 1991 and released for free circulation shall be deducted from the quantitative limit laid down . This provisional limit shall not, however, prevent the importation of products covered by them but shipped from Indonesia before the date of entry into force of this Regulation . Whereas paragraph 13 of the said Article 11 ensures that the quantitative limits are observed by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 4136/86 ; Whereas the products in question exported from Indonesia to Spain between 24 April 1991 and the date of entry into force of this Regulation must be set off against the quantitative limit which has been introduced ; Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. Whereas this quantitative limit should not prevent the importation of products covered by them shipped from 0 OJ No L 387, 31 . 12 . 1986, p. 42. 2 OJ No L 111 , 3 . 5 . 1991 , p. 11 . It shall apply until 31 December 1991 . 9 . 5 . 91 Official Journal of the European Communities No L 116/47 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 May 1991 . For the Commission Frans ANDRIESSEN Vice-President ANNEX Category CN code Description Third country Units MemberState Quantitative limits from 24 April to 23 July 1991 35 Indonesia tonnes ES 538Woven fabrics of synthetic fibres (conti ­ nuous), other than those for types of category 114 5407 10 00 5407 20 90 5407 30 00 5407 41 00 5407 42 10 5407 42 90 5407 43 00 5407 4410 5407 44 90 5407 51 00 5407 52 00 5407 53 10 5407 53 90 5407 54 00 5407 60 10 5407 60 30 5407 60 51 5407 60 59 5407 60 90 5407 71 00 5407 72 00 5407 73 10 5407 73 91 5407 73 99 5407 74 00 5407 81 00 5407 82 00 5407 83 10 5407 83 90 5407 84 00 5407 91 00 5407 92 00 5407 93 10 5407 93 90 5407 94 00 ex 5811 00 00 ex 5905 00 70